Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Properly filed terminal disclaimers over U.S. Patent numbers 9,055,311, 9,438,961, 9,973,826, and 10,542,322 have been received by the office. Further, the prior art does not appear to teach or suggest applicant’s claimed invention of sharing viewing status of media content items with a first user wherein there are a plurality of sharing applications associated with each social content that each provide an indication to share consumption to the user. As shown in the prior art, sharing applications are generally known to provide viewership information by other means that do not require first providing an indication to the end user (or end user’s receiving device) as claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421